United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bristol, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1122
Issued: September 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2015 appellant, through counsel, filed a timely appeal from a December 9,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing January 18, 2011 causally related to her February 8, 2010 employment injury.
On appeal counsel asserts that the opinion of the impartial physician, Dr. Ronald N.
Rosenfeld, a Board-certified orthopedic surgeon, is of insufficient medical rationale to carry the
weight of the medical evidence.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 8, 2010 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim alleging that she injured her back when she slipped on ice and fell while delivering mail
that day. She returned to modified duty on February 17, 2010. On April 29, 2010 OWCP
accepted sprain of back, thoracic region; sprain of back, lumbar region; and sprain of trapezius,
bilateral. Appellant subsequently returned to full duty.
In October 2010, OWCP referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a November 19, 2010 report, Dr. Smith
reported that appellant had a benign examination and advised that she could perform her regular
job duties and needed no further therapy. In correspondence dated November 30, 2010 and
February 4, 2011, OWCP asked him if appellant’s employment injury aggravated, accelerated,
exacerbated, or precipitated any preexisting conditions, and, if so, whether the aggravations were
temporary or permanent.
On February 1, 2011 appellant filed a claim for a recurrence of disability. She stated that
she had ongoing back spasms and lower back pain, and that on January 12, 2011 they became so
severe that she took medication which relieved some pain, but by January 18, 2011 the pain
became too much so she sought medical treatment for therapy and was told that she needed
another magnetic resonance imaging (MRI) scan. Appellant stopped work on January 18, 2011
and never returned.
On January 13, 2011 Dr. Ashok Thanki, a Board-certified neurosurgeon, reported
complaints of low back and right lower extremity pain. He stated that an MRI scan study
demonstrated a herniated disc and spondylosis at L3-4 and L4-5. Dr. Thanki performed a lower
extremity electrodiagnostic study which, he reported, was within normal limits.
In treatment notes dated January 13 to February 18, 2011, Dr. John Pickard, an osteopath,
described appellant’s treatment and therapy. He indicated that she complained of severe,
constant pain in the upper and lower back, and that she had difficulty sleeping. On duty status
reports dated January 31 and February 18, 2011, Dr. Pickard advised that appellant could not
work due to lumbar disc disease. In a narrative report dated February 15, 2011, he noted that she
had been treated at his practice since February 12, 2010. Dr. Pickard reported that a January 28,
2011 MRI scan of the lumbar spine demonstrated disc degeneration, bulging at L4-5 and L5-S1,
and moderate narrowing at the L5-S1 neural foramen. He described appellant’s treatment and
therapy. Dr. Pickard diagnosed lumbosacral neuritis and lumbar disc bulging, and opined that
her condition was a result of a February 8, 2010 employment injury that was aggravated on
approximately December 30, 2010.
In letters dated February 22 and March 2, 2011, OWCP informed appellant of the
evidence needed to support her recurrence claim. In correspondence dated March 2, 2011, the
employing establishment challenged the claim, stating that on January 11, 2011 she called out on
sick leave and stated that she injured her back while removing snow from her car before she
came to work.

2

By report dated March 6, 2011, Dr. Arnold T. Berman, an OWCP medical adviser and a
Board-certified orthopedic surgeon, noted his review of the medical record. He recommended
that the claim not be expanded to include lumbar neuritis.
In a narrative report dated March 11, 2011, Dr. Pickard reported that on January 12, 2011
he removed appellant from work because her back pain had significantly increased. He
diagnosed a lumbar disc bulge at L4-5 with posterior annular tearing, a broad-based central disc
protrusions, and lumbar neuritis. Dr. Pickard continued to submit reports describing appellant’s
treatment and continued to advise that she was totally disabled.
OWCP determined that a conflict in medical opinion had been created regarding the
accepted conditions and the nature and extent of appellant’s disability, and referred her to
Dr. Donald F. Leatherwood, II, a Board-certified orthopedic surgeon, for an impartial
evaluation.2 In an April 14, 2011 report, Dr. Leatherwood described the history of injury,
appellant’s complaints of thoracic and low back pain, and his review of medical records. He
provided physical examination findings and advised that, with regard to the lumbosacral spine,
she had no objective evidence of a continuing disability and was fully recovered from the
employment injury. Dr. Leatherwood concluded that appellant needed no restrictions and there
was no need for further medical care, medications, or therapy. He recommended additional
studies with regard to her thoracic region.
In a supplemental report dated May 1, 2011, Dr. Smith advised that the soft tissue sprains
appellant sustained on February 8, 2010 had resolved without residuals. He opined that her
degenerative disc abnormalities were not caused, aggravated, or accelerated by the work incident
and, while there may have been a temporary exacerbation, this had resolved at the time of his
November 19, 2010 examination.
A May 21, 2011 MRI scan of the thoracic spine demonstrated degenerative disc disease
in the mid-thoracic spine with a small disc herniation at T4-5 and a right herniation at T7-8. On
June 17, 2011 Dr. Leatherwood noted his review of the May 21, 2011 MRI scan and report. He
advised that this demonstrated basically degenerative changes which caused small disc
herniations and, although appellant’s fall at work could have caused the condition, at the present
time it would not be responsible for her symptoms. Dr. Leatherwood concluded that she had
recovered from the employment injury.
On July 14, 2011 OWCP proposed to terminate appellant’s medical benefits and deny
that she sustained a recurrence of disability of January 18, 2011. Counsel opposed the proposed
termination and requested that the accepted conditions be expanded to include lumbar
radiculopathy, lumbar and thoracic herniations, and aggravation of degenerative disc disease.
Appellant submitted an August 1, 2011 statement in which she advised that she did not tell the
employing establishment that she hurt her back clearing snow from her car but that her back was
hurting and she did not want to hurt it anymore by clearing snow.

2

The record includes the necessary OWCP ME023 form and four screen shots describing properly bypassed
physicians.

3

Dr. Pickard continued to submit treatment notes describing appellant’s condition and
treatment.
In separate decisions dated August 18, 2011, OWCP terminated appellant’s medical
benefits, effective that day, and denied that she sustained a recurrence of disability beginning
January 18, 2011. It found the weight of the medical evidence rested with the opinion of
Dr. Leatherwood, the impartial physician.
Appellant, through counsel, timely requested a hearing and submitted an August 15, 2011
narrative report from Dr. Pickard. Dr. Pickard described the employment injury and noted that
appellant tolerated back pain until January 12, 2011 when she felt the pain had significantly
increased to the point that she could no longer work. He noted his review of medical records,
including x-rays, MRI scans, and Dr. Leatherwood’s reports. Dr. Pickard advised that appellant
had been evaluated on August 8, 2011 and complained of mid and low back pain, aggravated by
bending and activities of daily living. He described physical examination findings of moderate
spasm in the thoracic spine and mild spasm in the lumbar spine with decreased range of motion
in all planes. Dr. Pickard disagreed with Dr. Leatherwood’s conclusions, opining that
appellant’s thoracic and lumbar conditions were a direct result of the employment injury of
February 8, 2010 when she incurred significant injuries. He also submitted additional treatment
notes.
On November 22, 2011 an OWCP hearing representative found that the reports of
Dr. Smith and Dr. Leatherwood were not sufficiently rationalized to constitute the weight of
medical opinion, that OWCP failed to properly identify the conflict in medical opinion, and that
the conflict statement and the questions to Dr. Leatherwood were leading and prejudicial. The
case was remanded to OWCP to exclude Dr. Leatherwood’s reports and refer appellant for a new
second opinion evaluation with a Board-certified orthopedic surgeon, to be followed by a de
novo decision on whether the claim should be expanded, whether appellant sustained a
recurrence of disability in January 2011, and whether she continued to have residuals of the
accepted conditions. Medical benefits were reinstated.
A December 12, 2011 electrodiagnostic study of the lower extremities demonstrated
bilateral lumbar radiculopathy.
OWCP referred appellant to Dr. Steven J. Valentino, a Board-certified osteopath
specializing in orthopedic surgery. In a December 21, 2011 report, Dr. Valentino noted the
history of injury and appellant’s complaints of upper and lower back pain. He reviewed medical
records and provided physical examination findings. Dr. Valentino diagnosed resolved sprains
of the thoracic region, the lumbar region, and bilateral trapezius. He opined that appellant did
not sustain a recurrence of disability in January 2011, stating that soft tissue injuries of this type
would resolve in two to three months. Dr. Valentino further indicated that there was no evidence
of ongoing disability, stating that she had significant positive Waddell’s signs which were
indicative of symptom embellishment. In an attached work capacity evaluation, he advised that
appellant had no limitations.

4

Dr. Pickard continued to submit weekly treatment notes and, on a duty status report dated
December 8, 2011, advised that appellant was totally disabled. On January 20, 2012 he advised
that she could not work due to thoracic and lumbar disc disease.
OWCP determined that a conflict in medical evidence had been created between
appellant’s attending physicians and Dr. Valentino regarding whether her work stoppage in
January 2011 was caused by the February 8, 2010 injury, whether she still had residuals of the
work injury, and what were the injury-related diagnoses. In February 2012, it referred appellant
to Dr. Ronald B. Greene, a Board-certified orthopedic surgeon, for an impartial evaluation.3 The
record includes an OWCP ME023 and a number of bypass screen shots.
In a February 28, 2012 report, Dr. Greene noted the history of injury, appellant’s
complaints of radiating back pain, bilateral lower extremity numbness, and pain between the
shoulders. He reviewed medical records including imaging studies and provided physical
examination findings. Dr. Greene advised that on February 8, 2010 appellant sustained a lumbar
sprain and strain and a thoracic intrascapular sprain and strain with secondary strain of the
trapezius muscles. He opined that there was no objective medical evidence to support additional
diagnoses, noting that the MRI scan studies of the thoracic and lumbar spines demonstrated no
nerve root compression and showed age-related degenerative changes. Dr. Greene opined that
the February 8, 2010 fall caused an aggravation of appellant’s lumbar degenerative disc disease
and that, although symptomatic, her pain could be controlled with medication and a back brace.
He further advised that she did not sustain a recurrence of disability in January 2011 and had no
need for continuing physical therapy. Dr. Greene concluded that appellant had recovered from
all accepted conditions except the aggravation of degenerative arthritis at L3-4 and L4-5, which
was the only residual of the February 8, 2010 work injury. He advised that she could return to
work for eight hours a day with physical restrictions.
In a March 19, 2012 decision, OWCP denied that appellant sustained a recurrence of
disability on March 19, 2012. On March 19, 2012 it also accepted temporary aggravation of
degenerative arthritis at L3-4 and L4-5. Appellant, through counsel, timely requested a hearing
and submitted a copy of a January 28, 2011 MRI scan study of the lumbar spine that
demonstrated disc degeneration and bulging at L4-5 and L5-S1 with moderate narrowing the
right L5-S1 neural foramen. Dr. Pickard submitted additional treatment notes describing her
condition.
By decision dated October 12, 2012, OWCP’s hearing representative found that
Dr. Greene was not properly selected as an impartial specialist as the record was devoid of any
required documentation. The case was remanded to OWCP to select another impartial specialist,
following procedures ordered by the Board.
Dr. Pickard continued to treat appellant. In November 2012, OWCP referred appellant to
Dr. Robert E. Liebenberg, a Board-certified orthopedic surgeon, for an impartial evaluation. The
record includes an ME023 form and screen shots of bypassed physicians.

3

Appellant was initially referred to Dr. Stanley Askin. Counsel informed OWCP that Dr. Askin had recently
examined appellant’s husband, and the impartial evaluation was rescheduled with Dr. Greene.

5

In a January 22, 2013 report, Dr. Liebenberg noted appellant’s description of the
employment injury and her complaint of radiating low back pain and pain in the upper back
between her shoulders. He reviewed the medical evidence and provided physical examination
findings. Dr. Liebenberg diagnosed pain syndrome involving the thoracic and lumbar spine
associated with degenerative disc disease, and sprain of trapezius and lumbar spine, resolved.
He disagreed with Dr. Greene’s conclusion that appellant suffered an aggravation of
degenerative disc disease on February 8, 2010. Dr. Liebenberg advised that there was no need
for continued therapy, and that there was no evidence that an aggravation of degenerative disc
disease occurred in January 2011. He advised that appellant could perform her usual job without
restrictions.
In separate decisions dated February 12, 2013, OWCP found the weight of the medical
evidence rested with the opinion of Dr. Liebenberg and terminated appellant’s medical benefits
effective that day and denied that she sustained a recurrence of disability beginning
January 18, 2011.
Appellant, through counsel, timely requested a hearing from both decisions. In treatment
notes dated January 29 to March 8, 2013, Dr. Pickard described her treatment and advised that
she was unable to perform her preinjury job.
In an August 8, 2013 decision, the hearing representative affirmed the February 12, 2013
decision that terminated medical benefits. However, she set aside the February 12, 2013
decision denying a January 2011 recurrence and directed OWCP to seek a supplemental report
from Dr. Liebenberg regarding whether appellant sustained a recurrence of disability.4
In a September 10, 2013 report, Dr. Liebenberg advised that appellant did not experience
a recurrence of disability on January 18, 2011 due to the accepted conditions. He indicated that
she told him that she stopped work due to pain but not because of an injury. Dr. Liebenberg
stated that, although appellant had ongoing degenerative disc disease, a review of the medical
records proceeding and subsequent to the claimed recurrence, did not reveal any significant
difference in symptoms or signs, and that there were no objective differences on imaging studies
of significance. He concluded that, to a reasonable degree of medical certainty, she did not
sustain a recurrence of disability on January 18, 2011.
On September 26, 2013 OWCP wrote Dr. Liebenberg notifying him that a temporary
aggravation of preexisting degenerative arthritis of the lumbar spine had been accepted and
asked him to address whether appellant experienced a recurrence of disability due to any
employment-related condition. Dr. Liebenberg did not respond.5
In a December 16, 2013 decision, OWCP found that the weight of the medical evidence
rested with Dr. Liebenberg’s opinion and denied that appellant sustained a recurrence of
disability on January 18, 2011.
4

Appellant did not file an appeal with the Board regarding the hearing representative’s finding that OWCP
properly terminated appellant’s medical benefits.
5

Dr. Liebenberg’s office indicated that he was retiring.

6

Appellant, through counsel, timely requested a hearing. In an April 2, 2014 decision, the
hearing representative found the case not in posture for decision and vacated the December 16,
2013 decision. She found that OWCP did not obtain sufficient clarification from Dr. Liebenberg
and therefore, a new referee examination was in order.
On April 10, 2014 OWCP referred appellant, along with a medical conflict statement, a
set of questions, a statement of accepted facts, and the medical record, to Dr. Ronald N.
Rosenfeld, for an impartial evaluation. An OWCP ME023 form and bypass log were found in
the record. The latter indicated that two physicians were bypassed, and reasons for the bypasses
were provided.
In a May 7, 2014 report, Dr. Rosenfeld noted the history of injury, his review of the
conflict statement, statement of accepted facts, and medical record. He described appellant’s
complaints of lower back and left shoulder blade pain, and pain that radiated into both lower
legs. Dr. Rosenfeld noted that she maintained that there had been no significant change in her
symptoms since their onset in 2010. He described physical examination findings, noting that
appellant walked without the use of any external ambulatory supports and was not wearing
braces. Dr. Rosenfeld indicated that she was tender to palpation at multiple locations, including
the intrascapular paraspinal muscles, the midline lumbar area at approximately L4-5, and over
the posterior superior iliac spine on the left. He found no palpable muscle spasm at any location.
Voluntary cervical range of motion was unrestricted, and Spurling’s and foraminal compression
tests were negative. Shoulder range of motion was well maintained bilaterally. Appellant
reported lower back pain at the end range of movement of the lumbar spine, especially on
forward flexion. Hip rotation was diminished and produced complaints of groin pain.
Dr. Rosenfeld advised that, on questioning, appellant indicated that her hip motion had been
restricted for years. She refused to perform squatting maneuvers. Heel and toe walking were
performed without difficulty or sign of motor weakness, and straight leg raising was negative at
70 degrees although appellant did report some posterior thigh tightness bilaterally.
Dr. Rosenfeld found that deep tendon reflexes and motor strength appeared fully intact in
all extremities. Sensory examination was reported to be decreased for light touch and pinprick
over the lateral aspect of the left calf. No other sensory deficits were found. Appellant’s
circumferential mid-calf measurements were bilaterally equal, and there was no evidence of
muscle atrophy, fasciculation, or clonus. Dr. Rosenfeld indicated that the remainder of her
physical examination was noncontributory. He discussed the conflict in medical evidence and
accepted conditions. Dr. Rosenfeld advised that there was no clinical evidence on examination
of the accepted thoracic, lumbar, and trapezius sprains. In regard to the temporary aggravation
of spinal arthritis, he advised that there was no evidence on physical examination or review of
diagnostic studies to indicate that the aggravation persisted, opining that appellant’s ongoing
complaints of back pain would not be the result of a temporary aggravation of underlying
arthritis. Dr. Rosenfeld further opined that the cause of her current left-sided complaints was
undetermined but did not seem to be related to the February 8, 2010 injury, noting that her initial
complaints were right-sided. He advised that there did not appear to be a specific event that
occurred in January 2011 to explain appellant’s increased complaints such that she could not
continue to work, noting that she had been working since shortly after the February 2010 injury.

7

Dr. Rosenfeld voiced his agreement with Dr. Valentino’s opinion that appellant did not
sustain a recurrence of disability in January 2011 as a result of the February 8, 2010 injury and
that she was capable of returning to her previous duties without limitation as regard to the
injuries sustained on February 8, 2010. He concluded that all accepted conditions had healed
and appellant had recovered from the injuries sustained on February 8, 2010, based upon the
history provided by appellant, the objective findings noted during his physical examination, and
his review of the medical record.
By decision dated May 22, 2014, OWCP found the weight of the medical evidence rested
with the opinion of Dr. Rosenfeld and denied that appellant sustained a recurrence of disability
on January 18, 2011. Appellant, through counsel, timely requested a hearing.
The hearing was held on October 27, 2014. Counsel asserted that Dr. Rosenfeld was not
properly selected as the referee physician because the record did not contain bypass screen shots.
He also maintained that Dr. Rosenfeld’s report was not sufficiently reasoned to constitute the
weight of the medical evidence, such that a conflict remained.
On December 9, 2014 an OWCP hearing representative found that OWCP followed
proper procedure in selecting Dr. Rosenfeld under its Medical Management Application (MMA),
noting that the record contained a properly executed OWCP ME023 form and that the record
provided sufficient reasons for the physicians who were bypassed. He afforded special weight to
the opinion of Dr. Rosenfeld, finding that the physician provided sufficient supportive medical
rationale regarding his conclusion that appellant did not establish a recurrence of disability on
January 18, 2011, and affirmed the May 22, 2014 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.6 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.7
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to

6

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

7

Id.

8

establish by the weight of the reliable, probative, and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty.8
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.10 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.11
ANALYSIS
The Board finds that appellant did not establish that she sustained a recurrence of
disability on January 18, 2011 causally related to a February 8, 2010 employment injury. The
accepted conditions in this case are sprain of back, thoracic region; sprain of back, lumbar
region; sprain of trapezius, bilateral, and temporary aggravation of degenerative arthritis at L3-4
and L4-5.
Following an involved history described above, in April 2014 OWCP determined that a
conflict in medical evidence had been created between the opinions of appellant’s attending
physicians and Dr. Valentino regarding whether appellant’s work stoppage in January 2011 was
caused by the February 8, 2010 injury, whether she still had residuals of the work injury, and
what were the injury-related diagnoses. OWCP ultimately referred appellant, along with a
medical conflict statement, a set of questions, a statement of accepted facts, and the medical
record, to Dr. Rosenfeld, for an impartial evaluation.
Contrary to the arguments of counsel on appeal, the Board finds that Dr. Rosenfeld’s
detailed and well reasoned May 7, 2014 report is entitled to the special weight afforded an
impartial medical examiner.12 In his report, Dr. Rosenfeld advised that there did not appear to be
a specific event that occurred in January 2011 to explain appellant’s increased complaints such
that she could not continue to work, noting that she had been working since shortly after the
February 2010 injury. He voiced his agreement with Dr. Valentino’s opinion that appellant did
8

J. F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see
also Terry R. Hedman, 38 ECAB 222 (1986).
9

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

10

20 C.F.R. § 10.321.

11

V.G., 59 ECAB 635 (2008).

12

Id.

9

not sustain a recurrence of disability in January 2011 as a result of the February 8, 2010 injury
and that she was capable of returning to her previous duties without limitation as regard to the
injuries sustained on February 8, 2010. Dr. Rosenfeld concluded that all accepted conditions had
healed and appellant had recovered from the injuries sustained on February 8, 2010, based upon
the history provided by her, the objective findings noted during his physical examination, and his
review of the medical record. Based on this report, the Board finds that appellant has not met her
burden of proof to establish a recurrence of disability on January 18, 2011.
Appellant submitted no additional medical evidence after Dr. Rosenfeld’s report.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability on January 18, 2011 causally related to her February 8, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

